UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-29819 ALLIQUA, INC. (Exact name of registrant as specified in its charter) Florida 58-2349413 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 850 Third Avenue Suite 1801 New York, New York 10022 (Address of principal executive offices) (Zip Code) (646) 218-1450 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ The number of shares of the registrant’s common stock, $0.001 par value, outstanding as of May 14, 2013 was 273,924,657. EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A (this “Amendment”) to our Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2013, as filed with the Securities and Exchange Commission on May 15, 2013 (the “Form 10-Q”), is being filed solely to amend the cover page in order to correct certain typographical errors. Other than as described above, this Amendment does not amend, update or restate any other information included in the Form 10-Q.This Amendment does not reflect any events that have occurred after the date of the initial filing of the Form 10-Q, and as a result, our Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2013, as amended by this Amendment, continues to speak as of the initial filing date of the Form 10-Q, except for the officer certifications which speak as of the filing date of this Amendment. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II – OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 25 2 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ALLIQUA, INC. AND SUBSIDIARIES Consolidated Balance Sheets March 31, December 31, Assets (Unaudited) Current Assets Cash and Cash Equivalents $ $ Accounts Receivable Due from Employees Inventories Prepaid Expenses Total Current Assets Property and Equipment, net Intangibles, net Goodwill Other Assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts Payable $ $ Accrued Expenses Deferred Income Deferred Rent Payable - WarrantLiability Total Current Liabilities Long-term Liabilities Deferred Rent Payable Deferred Tax Obligation Total Liabilties Commitments and Contingencies Stockholders' Equity Preferred stock, par value $0.001; 1,000,000 shares authorized, no shares issued and outstanding - - Common stock, par value $0.001per share; 500,000,000 shares authorized; 263,899,966 shares issued and outstanding at March 31, 2013 and 259,202,434 shares issued and outstanding at December 31, 2012 Additional paid-in capital Shares to be issued - Subscription receivable - ) Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to consolidated financial statements. 3 TABLE OF CONTENTS ALLIQUA, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) For the Three Months Ended March 31, Revenue, net $ $ Cost of Sales Gross Loss ) ) Operating Expenses General and Administrative (inclusive of stock based compensation of $991,911 and $191, respectively) Research and Product Development Total Operating Expenses Loss from operations ) ) Other Income (Expense) Interest Expense ) ) Other Income - Interest Income 29 - Change in Value of Warrant Liability ) - Loss before provision for income taxes ) ) Income Tax Provision Net Loss $ ) $ ) Basic and Fully Diluted Loss per Share $ ) $ ) Weighted-Average Shares Outstanding - basic and diluted See notes to consolidated financial statements. 4 TABLE OF CONTENTS ALLIQUA, INC. AND SUBSIDIARIES Consolidated Statements of Stockholders' Equity (Unaudited) For the Three Months Ended March 31, 2013 Common Stock Additional Paid-in Shares To Subscription Accumulated Total Stockholders' Shares Amount Capital Be Issued Receivable Deficit Equity Balance, December 31, 2012 $ $ $
